Case 1:18-cv-00838-JLH Document 30 Filed 05/31/19 Page 1 of 20 PageID #: 1218




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF DELAWARE


STATE OF DELAWARE
DEPARTMENT OF NATURAL
RESOURCES & ENVIRONMENTAL
CONTROL,

and

GARY and ANNA-MARIE CUPPELS,
individually and on behalf of others
similarly situated,
                                             Case No.: 1:18-cv-00838-MN
                   Plaintiffs,

             v.

MOUNTAIRE FARMS OF
DELAWARE, INC.,

                    Defendant.




                           MOTION TO INTERVENE

      Joan and Joseph Balback, 45 similarly situated residents and property

owners, and members of Food & Water Watch (“FWW”) (collectively,

“Intervenors”) who rely on drinking water in the vicinity of the lands and facilities

owned and operated by Mountaire Corporation, Mountaire Farms, Inc., and

Mountaire Farms of Delaware, Inc. (collectively, “Mountaire”) respectfully submit
Case 1:18-cv-00838-JLH Document 30 Filed 05/31/19 Page 2 of 20 PageID #: 1219




this Motion to Intervene (“Motion”) pursuant to Rule 24 of the Federal Rules of

Civil Procedure and 42 U.S.C. § 6972(b)(2)(E).

   I.      INTRODUCTION

        Intervenors are residents and property owners in Millsboro, Delaware, who

rely on drinking water from private wells located near Mountaire’s poultry

processing facilities and agricultural fields (the “facilities”). Each day, Mountaire’s

facilities produce up to 2.4 million gallons of waste, which it sprays onto 928 acres

of surrounding farmland. Plaintiff, the State of Delaware’s Department of Natural

Resources and Environmental Control (“DNREC”), permits this discharge

pursuant to a Spray Irrigation Permit (No. 359191-04) (the “Spray Permit”) and

allows Mountaire to apply solid “sludge” waste to its fields pursuant to two land

application permits (Nos. AGU 1402-S-03 and AGU 1403-S-03) (the “Sludge

Permits”). Mountaire also maintains various solid and/or liquid waste storage

lagoons in and around the facilities.

        Over the years, billions of gallons of waste have seeped through the soil and

into the groundwater surrounding Mountaire’s facilities. This is no accident. Since

acquiring the facilities in 2000, Mountaire has continuously over-sprayed

wastewater onto its fields and negligently stored liquid and solid waste in leak-

prone lagoons. Once in the groundwater, these pollutants—high in nitrogen

compounds like nitrate—travel downgradient into private water wells. This


                                           2
Case 1:18-cv-00838-JLH Document 30 Filed 05/31/19 Page 3 of 20 PageID #: 1220




endangers the health of Intervenors, who rely on their well water for drinking,

bathing, and other basic domestic needs. Indeed, chronic exposure to nitrates

contributes to a variety of severe health and developmental problems. Despite the

substantial health risks associated with its waste exceedances and knowing

violations of its own permits, Mountaire continues to contaminate Millsboro’s

groundwater.

            This contamination will continue until Mountaire is forced to amend its

operational practices and remedy the harm already caused. For this reason,

Intervenors sent a Notice of Intent1 to sue Mountaire under two separate provisions

of the Resource Conservation and Recovery Act, 42 U.S.C. § 6901 et seq.

(“RCRA”), on March 27, 2018. That effort was then preempted in June of 2018,

when DNREC filed its complaint in this case, D.I. 1, along with a simultaneous

complaint (the “state action”) and Consent Decree (the “Decree”) in Delaware

superior court. Intervenors viewed the state action as potentially decisive of their

interests, choosing to intervene first in that case. Now that the state action is

stayed—for the express purpose of allowing this case to proceed—Intervenors seek

to intervene in this action pursuant to their statutory rights under RCRA and

Federal Rule of Civil Procedure 24 (“Rule 24”).

      II.      ARGUMENT


1
    Attached hereto as Exhibit A.

                                              3
Case 1:18-cv-00838-JLH Document 30 Filed 05/31/19 Page 4 of 20 PageID #: 1221




             A. Intervenors have a Right to Intervene.

        Parties must be allowed to intervene where, “[o]n timely motion,” they

demonstrate that (1) a federal statute “unconditional[ly]” grants intervention or (2)

their interest in the “subject of the action” is threatened and not “adequately

represent[ed]” by the existing parties. Fed. R. Civ. P. 24(a); see also

Commonwealth of Pennsylvania v. President United States of Am., 888 F.3d 52, 57

(3d Cir. 2018). Unlike Rule 24(b)—which gives courts discretion over would-be

intervenors with conditional statutory rights or relevant (but non-essential)

interests—Rule 24(a) requires that courts grant timely motions setting out (1) or

(2) above.

        Intervenors meet Rule 24(a)’s requirements. As this Court has already

recognized, Section 7002(b)(2)(E) of RCRA, 42 U.S.C. § 6972(b)(2)(E), provides

the right to intervene under Rule 24(a). See Dep't of Nat. Res. & Envtl. Control v.

Mountaire Farms of Delaware, Inc., No. CV 18-838 (MN), 2019 WL 1333266, at

*6 (D. Del. Mar. 25, 2019). Intervenors qualify for intervention under RCRA and

Rule 24(a) for the same reason: they have clear interests that go to the core of this

action, and disposing this action in their absence would impair Intervenors’ ability

to protect those interests.2



2
 Intervenors further argue—despite this Court’s holding that it is not their burden under RCRA—that neither
DNREC nor the Cuppels and more that 690 “similarly situated” intervenor-plaintiffs (collectively, “Cuppels”) are
adequately representing Intervenors’ interests. See II(A)(iii), infra; see also Mountaire Farms at *6 (“[Section

                                                        4
Case 1:18-cv-00838-JLH Document 30 Filed 05/31/19 Page 5 of 20 PageID #: 1222




                      i. Intervenors have established interests in the subject of this

                          action.

        Intervenors rely on the well water downgradient from Mountaire’s facilities.

Resident Intervenors live and own property north of the Indian River, from a half-

mile to 125 feet of Mountaire’s spray fields and wastewater lagoons; FWW-

member Intervenors also live and work near Mountaire’s facilities. Intervenors

depend on their well water’s daily utility—to bathe themselves and their children,

wash their dishes, brush their teeth, clean their produce, and, ultimately, to drink.

Intervenors therefore share a fundamental interest in clean, potable well water—

water which, at a minimum, contains non-toxic levels of nitrogen compounds.

        Mountaire’s conduct continues to harm that interest. Federal and state

samples of Intervenors’ private wells have consistently yielded nitrate levels above

the federal Maximum Contaminant Level (“MCL”)—in recent years up to nine

times that value.3 These readings are consistent with Mountaire’s routine

exceedances of the Spray Permit’s total nitrogen and annual nutrient application

limits, as well as Mountaire’s own admission that millions of gallons of waste have

leaked and continue to leak from its lagoons. Intervenors believe that the leaching

of waste caused by Mountaire’s over-spraying and leak-prone lagoons into the
7002(b)(2)(E)] does not fit nicely under … Rule 24(a)[] … [in part because] the burden is placed on the
Administrator or State to demonstrate that intervention is not warranted or necessary.”).
3
  MCLs are health-based standards set by EPA that specify contaminants known to have adverse effects on human
health at certain concentrations. Human consumption of water containing more than nitrate’s MCL (10mg/L) may
cause a variety of severe health problems, including but not limited to methemoglobinemia (“blue baby syndrome,”
a potentially lethal condition that affects infants), some forms of cancer, and autoimmune system dysfunction.

                                                       5
Case 1:18-cv-00838-JLH Document 30 Filed 05/31/19 Page 6 of 20 PageID #: 1223




groundwater—and the migration of that groundwater downgradient to Intervenors’

water wells—has contributed and is contributing to the well water nitrate

contamination that threatens Intervenors’ health.

           This belief led Intervenors to notify DNREC and Mountaire on March 27,

2018 of their intent to sue under RCRA’s citizen suit provision, 42 U.S.C. §

6972(a)(1)(B). See Ex. A. Intervenors claimed that Mountaire’s widespread

groundwater contamination threatened public health and the environment;

Intervenors also alleged that Mountaire was illegally operating an “open dump.”4

See id. at 3.

           DNREC preempted Intervenors’ claims when it filed its complaint in this

case. See D.I. 1. The complaint uses the same citizen suit provision to prosecute

Mountaire for substantially the same conduct. See id. ¶¶ 31-36. This overlap—and

the real impacts Intervenors will face should DNREC fail to secure adequate

remedies—establish Intervenors’ interest in the subject of this action. See

Mountaire Farms at *6 (“Given that Intervenors and DNREC all sought to sue

Mountaire under the same RCRA provision for substantially the same conduct

relating to the same property, it is unclear to this Court how Intervenors could not

have an interest in the subject of this action.”).




4
    42 U.S.C. § 6945(a). This provision is enforceable under Section 7002, 42 U.S.C. § 6972. See id.

                                                           6
Case 1:18-cv-00838-JLH Document 30 Filed 05/31/19 Page 7 of 20 PageID #: 1224




                      ii. Intervenors’ ability to protect those interests will be
                          adversely affected by the disposition of this action in their
                          absence.

         Disposition of this action without Intervenors would cripple their ability to

protect, remedy and enforce their interests. Now that the state action is stayed,5 this

action becomes the chief vehicle for determining Mountaire’s liability—and any

remedies that might flow therefrom. A negative resolution of this action could, as a

practical matter, preclude Intervenors from pursuing their claims against

Mountaire. This is enough to warrant intervention under RCRA. See, e.g., Hudson

Riverkeeper Fund, Inc. v. Atl. Richfield Co., 138 F. Supp. 2d 482, 484 (S.D.N.Y.

2001) (“[S]ince a negative outcome in the instant action could preclude

[intervenor] from pursuing its own interests, it was properly granted intervention

under RCRA.”).6

         Resolution of DNREC’s claims also threatens Intervenors’ interests because

those claims—and the relief they seek—improperly frame Mountaire’s misconduct

in terms of its recent permit violations. See D.I. 1 ¶¶ 11, 13 (discussing in detail




5
  See Dep't of Nat. Res. & Envtl. Control v. Mountaire Farms of Delaware, Inc., No. CV S18M-06-002 RFS, 2019
WL 1430620, at *5 (Del. Super. Ct. Mar. 29, 2019). DNREC has since filed an application for interlocutory appeal
of the Superior Court’s order, which the court denied. See State of Delaware Dep't of Nat. Res. & Envtl. Control,
Plaintiff, v. Mountaire Farms of Delaware, Inc., Defendant., 2019 WL 1949722, at *2 (Del. Super. Ct. Apr. 30,
2019).). Subsequently, DNREC filed a notice of appeal in the Delaware Supreme Court. Today, the Delaware
Supreme Court issued an Order refusing to allow the interlocutory appeal. (Exhibit C).
6
  This Court cited Hudson Riverkeeper in support of the same proposition: that the Cuppels’ ability to protect their
interests (namely, securing more comprehensive relief than they believed the Decree offered) was practically
threatened by the possibility of a negative outcome in this case. See Mountaire Farms at *6.

                                                          7
Case 1:18-cv-00838-JLH Document 30 Filed 05/31/19 Page 8 of 20 PageID #: 1225




only Mountaire’s 2017 violations of its Spray and Sludge Permits).7 The Decree—

an agreement reached exclusively between DNREC and Mountaire and the entry of

which will proceed at the conclusion of this action—is similarly framed. See D.I. 7,

Ex. B ¶¶ 5-13, 25-27 (“[T]he Parties have agreed that … entry of this [Decree] …

is the most appropriate means of resolving any outstanding matters under the Spray

Permit and the [Sludge] Permits.”). Specifically, the Decree focuses on the August

2017 “System Failure” of Mountaire’s wastewater treatment facility and the permit

exceedances resulting therefrom. Id. ¶¶ 5-13. Its solution to this specific failure is

to require Mountaire, through various “Mitigation Measures,” to “achieve[] results

that approach full compliance” with those permits. Id. ¶ 62.

        This myopic approach demonstrates the necessity of Intervenors’

participation in this action. There is evidence that Mountaire has been violating its

permit and polluting Millsboro’s well water for almost two decades. See Ex. A at

3-10. Indeed, resolving RCRA violations requires a deeper dive into Mountaire’s

misconduct than a year of system failures and permit violations; Section

7002(a)(1)(B) addresses ongoing patterns of behavior—pollution and

contamination that span years. Only armed with Intervenors’ approach—one that

comprehensively considers Mountaire’s misconduct over years of operations and

monitoring—can this Court award full relief to those most affected by that
7
 Despite admitting that Mountaire’s exceedances stretch back into “prior years,” and that downgradient wells have
“demonstrated a gradual increase in nitrate levels since at least 2011,” DNREC still focuses its claims on a single
year of violations. D.I. 1 ¶¶ 12, 14.

                                                         8
Case 1:18-cv-00838-JLH Document 30 Filed 05/31/19 Page 9 of 20 PageID #: 1226




misconduct. Intervenors’ unique position as residents closest to Mountaire’s

contamination makes them best equipped to assert their interests and secure lasting

relief. And since this action may represent Intervenors’ only opportunity to

comprehensively assert those interests against Mountaire, intervention is proper.

                iii. Intervenors are not adequately represented by DNREC or
                     the Cuppels.

      Intervenors are not adequately represented by either DNREC or the Cuppels

because their interests in this action “diverge sufficiently” from Intervenors’, such

that neither party can devote “proper attention” to Intervenors’ interests. United

States v. Territory of Virgin Islands, 748 F.3d 514, 520 (3d Cir. 2014) (internal

quotations omitted). Showing inadequate representation is DNREC’s burden under

RCRA. See Mountaire Farms at *6 (“[Section] 6972(b)(2)(E) places the burden of

showing adequate representation on the State[.]”). Intervenors believe, however,

that demonstrating the inadequacy of the plaintiffs’ representation further

illustrates the threat this action poses to Intervenors’ interests.

      DNREC does not adequately represent Intervenors’ interests. As discussed

above, the agency’s filings in this and the state action suggest a myopic approach

that prevents this Court from granting comprehensive relief to all injured parties.

Indeed, DNREC’s complaint—which bases RCRA liability on a single year of

permit violations and system failures—fails to capture the scope of Mountaire’s

misconduct. See, e.g., D.I. 1 ¶¶ 11, 13. In doing so, DNREC also fails to set the
                                            9
Case 1:18-cv-00838-JLH Document 30 Filed 05/31/19 Page 10 of 20 PageID #: 1227




stage for relief designed to remedy historical and ongoing harms to those who are

most proximate to Mountaire’s misconduct. This represents a divergence of

interests and demonstrates why DNREC—whose claims focus on a single year of

violations—cannot devote proper attention to Intervenors’ interest in securing

lasting relief designed to address ongoing harms. This is sufficient to show

inadequate representation under Rule 24(a). See Virgin Islands, 748 F.3d at 520.

      The Cuppels similarly fail to represent Intervenors’ interests. They do not

include the residents living closest to the contamination; some even live south of

the Indian River, “within five miles” of the facilities. Harm to their interests might

therefore be remedied by injunctive or equitable relief that could leave Intervenors’

water—drawn from wells within a half-mile of the facilities—contaminated.

Indeed, the simple proximity between the Facility and Intervenors’ (versus the

Cuppels’) properties means that Intervenors and the Cuppels experience

Mountaire’s misconduct differently. Relief from that misconduct will also be

experienced differently: any agreements in this action or modifications to the

Decree made by DNREC, Mountaire and the Cuppels (who, like Intervenors,

moved to intervene in the state action) will have the most immediate and lasting

impact on Intervenors’ interests. The Cuppels’ interests “diverge sufficiently” from

Intervenors’; their representation in this action is therefore inadequate under Rule

24(a). Virgin Islands, 748 F.3d at 520.


                                          10
Case 1:18-cv-00838-JLH Document 30 Filed 05/31/19 Page 11 of 20 PageID #: 1228




      To be sure, Intervenors’ approach shares “tactical similarities” with

DNREC’s and the Cuppels’ legal strategies. That is part of why Intervenors have

established interests related to “the subject of [this] action[.]” 42 U.S.C. §

6972(b)(2)(E); Fed. R. Civ. P. 24(a)(2). But similar interests do not assure

adequate representation under Rule 24. See, e.g., Fund For Animals, Inc. v. Norton,

322 F.3d 728, 737 (D.C. Cir. 2003); accord Sierra Club v. Robertson, 960 F.2d 83,

86 (8th Cir. 1992). Even sharing the same ultimate legal objective does not render

parties’ interests “aligned” for purposes of “adequate representation.” Woolen v.

Surtran Taxicabs, Inc., 684 F.2d 324, 333 (5th Cir. 1982); see also Planned

Parenthood of Minnesota, Inc. v. Citizens for Cmty. Action, 558 F.2d 861, 870 (8th

Cir. 1977). Instead, courts must compare the interests of the existing party with

would-be intervenor’s to determine whether the latter’s interests, while not “wholly

adverse,” nonetheless diverge in some way from the former’s. Jansen v. City of

Cincinnati, 904 F.2d 336, 343 (6th Cir. 1990). This holds true even between

would-be intervenors and former intervenors—like the Cuppels—whose interests

might be slightly more similar to Intervenors’ than DNREC’s. See, e.g., Nat. Res.

Def. Council v. Costle, 561 F.2d 904, 913 (D.C. Cir. 1977) (finding inadequate

representation because, “while the overall point of view might be shared,

[intervenors’ specific] interest … may not be represented by [former

intervenors]”); Fund for Animals, 322 F.3d at 737 (“Although there may be a


                                           11
Case 1:18-cv-00838-JLH Document 30 Filed 05/31/19 Page 12 of 20 PageID #: 1229




partial congruence of interests, that does not guarantee the adequacy of

representation.”).

      Here—despite the parties’ mutual desire to hold Mountaire accountable for

its groundwater contamination—there is substantial disagreement as to how to

achieve that goal. Intervenors would address Millsboro’s conduct

comprehensively, considering years of nutrient mismanagement; DNREC prefers a

single-year, permit-violation approach. Further, Intervenors and the Cuppels will

likely disagree on the remedies necessary to abate well water pollution within a

half-mile versus five miles of the facilities. These differences are not “wholly

adverse,” but indicate a sufficient divergence of interests. Intervenors should

therefore be allowed to protect interests partially contemplated, but not adequately

represented, by the existing parties.

      Finally, neither DNREC nor the Cuppels can adequately represent

Intervenors because their claims under the Clean Water Act (“CWA”), 33 U.S.C. §

1251 et seq., threaten Intervenors’ RCRA claims via RCRA’s “solid waste”

exclusion. See 42 U.S.C. § 6903(27) (excluding from RCRA’s definition of “solid

waste”—and, through it, liability under Section 7002(a)(1)(B)—any “solid or

dissolved materials in irrigation return flows … which are point sources subject to

[CWA] permits”).




                                          12
Case 1:18-cv-00838-JLH Document 30 Filed 05/31/19 Page 13 of 20 PageID #: 1230




      Both parties assert that Mountaire’s spraying and lagoon leaks are unlawful

under CWA Section 301(a) because they constitute unpermitted discharges into

“navigable waters” (the Indian River and Swan Creek) from “point source[s]”

(spray field runoff and the groundwater aquifers on which the facilities sit). See

D.I. 1 ¶ 13; D.I. 4-2 ¶¶ 51, 54; see also 33 U.S.C. §§ 1311(a), 1342 & 1362(12).

This allegation threatens Intervenors’ RCRA claims because—if this Court finds

that Mountaire’s discharges do reach navigable waters from a “point source”—

CWA jurisdiction over those discharges would exclude them from RCRA’s “solid

waste” definition, forcing the dismissal of Intervenors’ RCRA claims. See 42

U.S.C. § 6903(27).

      It is true that some of Mountaire’s practices fall under the CWA—namely,

those fields subject to its Sludge Permits. But Intervenors’ RCRA claims concern

groundwater contamination caused by Mountaire’s spray field practices, not its

Sludge Permit activities. And neither DNREC nor the Cuppels present sufficient

evidence of any “direct hydrological connection” between the groundwater

affected by Mountaire’s spraying (or lagoon leaks) and the surface-level,

“navigable waters” at issue in their complaints. See D.I. 1 ¶ 38 (asserting a

“hydrological[] connect[ion]” once in its CWA claim); D.I. 4-2 ¶¶ 6, 59, 69-72

(offering only conclusory statements and circumstantial evidence of groundwater-




                                          13
Case 1:18-cv-00838-JLH Document 30 Filed 05/31/19 Page 14 of 20 PageID #: 1231




surface water connection).8 Nor does either party demonstrate (or even allege) why

field runoff or leaky lagoons might qualify as “point source[s]” under the CWA.

See D.I. 1 ¶¶ 37-39; D.I. 4-2 ¶¶ 84-86. DNREC’s and the Cuppels’ bare assertions

of a spray-based CWA claim therefore undermine the legitimacy of Intervenors’

RCRA claims and further illustrate why neither party can adequately represent

Intervenors’ interests in this action.

             B. Intervention is Warranted even if Intervenors Lack the Right to

                 Intervene.

        Intervenors also qualify for permissive intervention under Rule 24(b). Even

if this Court finds no intervention right under Rule 24(a) and RCRA Section

7002(b)(2)(E), 42 U.S.C. § 6972(b)(2)(E), it should grant Intervenors’ Motion

because their claims share common questions of law and fact with the claims

raised in this action. Fed. R. Civ. P. 24(b)(1)(B).9

        Intervenors’ claims match DNREC’s (and the Cuppels’) RCRA claims and

concern substantially the same conduct by Mountaire.10 This “presence of

overlapping interests” supports the argument that Intervenors’ claims “share[] a


8
  The issue of whether point source pollution—specifically discharges that travel via groundwater before being
released into an established “navigable water[]” (like a river or creek)—is “sufficiently direct” to trigger Section
301(a) coverage is currently before the Supreme Court on writ of certiorari. See Cty. of Maui, Hawaii v. Hawaii
Wildlife Fund, 139 S. Ct. 1164 (2019).
9
  Permissive intervention would not unduly delay or prejudice adjudication of the existing parties’ rights for the
same reasons this Motion is timely, as explained in sections II(C)(i)-(iii) below. See Fed. R. Civ. P. 24(b)(3).
Additionally, intervention would not cause delay because Intervenors have no “unrelated new claims” to lodge. Acra
Turf Club, LLC v. Zanzuccki, 561 F. App’x 219, 222 (3d Cir. 2014).
10
   See II(A)(i), supra.

                                                        14
Case 1:18-cv-00838-JLH Document 30 Filed 05/31/19 Page 15 of 20 PageID #: 1232




common question of law with the current action[.]” King v. Christie, 981 F. Supp.

2d 296, 309 (D.N.J. 2013), aff'd sub nom. King v. Governor of the State of New

Jersey, 767 F.3d 216 (3d Cir. 2014). Further—since Intervenors are not adequately

represented by either DNREC or the Cuppels11—their contributions to this action

will be unique, not “superfluous.” Hoots v. Commonwealth of Pa., 672 F.2d 1133,

1136 (3d Cir. 1982); see also Acra Turf, 561 F. App’x at 222; PA Prison Soc. v.

Cortes, 622 F.3d 215, 231-32 (3d Cir. 2010). Intervenors’ participation will

expedite the resolution of all claims and allow for the achievement of full relief in

a single proceeding. This warrants permissive intervention under Rule 24(b).

              C. Intervenors’ Motion is Timely.

         The basic requirement of all Rule 24 motions is timeliness. See Fed. R. Civ.

P. 24. A court’s timeliness inquiry requires a “totality of the circumstances”

exploration of three factors: (1) the stage of the proceedings at the time of filing;

(2) whether the motion’s delay might prejudice the existing parties; and (3) the

movant’s reason(s) for delay. See Benjamin ex rel. Yock v. Dep't of Pub. Welfare of

Pennsylvania, 701 F.3d 938, 949 (3d Cir. 2012); Wallach v. Eaton Corp., 837 F.3d

356, 371 (3d Cir. 2016). Intervenors’ Motion is timely because this action is still in

its early stages and because its delay is neither prejudicial nor unjustified.12


11
  See II(A)(iii), supra.
12
  Intervenors acknowledge that motions to intervene are never perfectly timed; however, they remind this Court of
the serious interests at risk should Intervenors’ statutorily provided right to intervene be denied. See id. (“There is a
general reluctance to dispose of a motion to intervene as of right on untimeliness grounds because the would-be

                                                           15
Case 1:18-cv-00838-JLH Document 30 Filed 05/31/19 Page 16 of 20 PageID #: 1233




                      i. This action is still in its early stages.

         Intervenors’ Motion is timely in part because this action is, procedurally, just

getting started. Although it has been nearly a year since DNREC filed its

complaint, “[t]he mere passage of time” does not make Intervenors’ Motion

untimely. Mountain Top, 72 F.3d at 369. Instead, “the critical inquiry” is whether

“proceedings of substance on the merits” have occurred. Id.

         Here, “a substantive decision has not yet been issued”—only a complaint

and non-dispositive motion practice. Hyland v. Harrison, No. CIV.A. 05-162-JJF,

2006 WL 288247, at *5 (D. Del. Feb. 7, 2006) (finding intervenor’s motion timely

despite a “fully briefed” motion to dismiss since “no final decrees or judgments

ha[d] been entered on any substantive matters”); see also MiiCs & Partners Am.,

Inc. v. Toshiba Corp., No. CV 14-803-RGA, 2016 WL 11488672, at *3 (D. Del.

June 15, 2016) (finding timely intervention after almost two years of

proceedings—including some discovery and trial scheduling—since the parties had

yet to complete “document production, exchange expert reports, finish fact

discovery, and submit dispositive motions”); Mountain Top, 72 F.3d at 370

(finding timely intervention despite four years of “written discovery and settlement

negotiations” since “no depositions [had been] taken, no dispositive motions filed,


intervenor actually may be seriously harmed if not allowed to intervene.”); see also Mountain Top Condo. Ass'n v.
Dave Stabbert Master Builder, Inc., 72 F.3d 361, 369 (3d Cir. 1995) (“[C]ourts should be reluctant to dismiss a
request for [Rule 24(a)] intervention as untimely, even though they might deny the request if the intervention were
merely permissive.”) (internal quotations omitted).

                                                         16
Case 1:18-cv-00838-JLH Document 30 Filed 05/31/19 Page 17 of 20 PageID #: 1234




or decrees entered”).13 For this reason—stated best by this Court in its March 25,

2019 opinion granting the Cuppels’ motion to intervene—“this case is at its earliest

stages.” Mountaire Farms at *7.

                      ii. Intervention will not prejudice the existing parties.

         Intervention will not prejudice the existing parties. The earliness of the

proceedings is relevant here, too. See, e.g., Mountain Top, 72 F.3d at 370 (“[T]he

stage of the proceeding is inherently tied to the question of prejudice[.]”). Since

this Court has yet to reach a “substantive decision,” neither plaintiffs nor defendant

will be forced to relitigate the merits or redo any negotiations. Hyland, 2006 WL

288247 at *5 (“Given the early stage of this proceeding, the Court is not persuaded

that the [existing plaintiffs] will be prejudiced by the intervention[.]”).

         Intervenors’ participation might prejudice the parties insofar as it forces each

to consider Intervenors’ legitimate interests going forward. But this prejudice is

consistent with the “fundamental principle” that injured parties, like Intervenors,

have the opportunity to redress real harms to their interests—and is

         not attributable to any time delay. Mountain Top, 72 F.3d at 370. For these

reasons, intervention will not cause prejudice to the existing parties.

                     iii. Intervenors had valid reasons to delay intervention.


13
  Courts have also allowed limited intervention after settlement. See, e.g., Pansy v. Borough of Stroudsburg, 23
F.3d 772, 780 (3d Cir. 1994) (allowing intervention six and one-half months after settlement) (“This relatively short
delay, in itself, leads us to the conclusion that intervention should be permitted.”); United Nuclear Corp. v. Cranford
Ins. Co., 905 F.2d 1424, 1427 (10th Cir. 1990) (same, approximately three years after settlement).

                                                          17
Case 1:18-cv-00838-JLH Document 30 Filed 05/31/19 Page 18 of 20 PageID #: 1235




        Intervenors are justified in their delay. Intervention delays are “reason[ed]”

when they occur “promptly” after would-be intervenors “learn[] that their interests

[are] in jeopardy.” Mountain Top, 72 F.3d at 370. This applies here because

Intervenors reasonably believed that their rights would be impacted first by the

Decree, which sought to absolve Mountaire of its RCRA liability to DNREC under

Sections 7002(a)(1)(B) and 4005(a), 42 U.S.C. §§ 6972(a)(1)(B) and 6945(a).

Intervenors also believed, in good faith, that the purpose of DNREC’s federal

complaint was procedural—to preempt Intervenors’ RCRA claims in federal court

while the state action and Decree moved forward.

        Pursuant to those beliefs, Intervenors focused their attention on—and moved

immediately to intervene in—the state action.14 The moment that action was

stayed, Intervenors began preparing this Motion for submission. Since intervention

delay “should be measured from the point at which the [would-be intervenor]

knew, or should have known, of the risk to its rights,” this Motion’s delay should

be measured from the Delaware Superior Court’s March 29, 2019 order15 rather

than DNREC’s June 4, 2018 federal complaint. Mountain Top at 370; D.I. 1. Given

the brief delay between that order and this Motion’s filing, Intervenors’ Motion is

timely and should be granted.


14
   Ultimately, the Delaware Superior Court stayed the state action without ruling on Intervenors’ (or the Cuppels’)
motion. See Dep't of Nat. Res. & Envtl. Control v. Mountaire Farms of Delaware, Inc., No. CV S18M-06-002 RFS,
2019 WL 1430620, at *5 (Del. Super. Ct. Mar. 29, 2019)
15
   Id.

                                                        18
Case 1:18-cv-00838-JLH Document 30 Filed 05/31/19 Page 19 of 20 PageID #: 1236




          D. Intervenors’ Motion is Accompanied by a Complaint in

             Intervention.

      Rule 24(c) requires that motions to intervene “be accompanied by a pleading

that sets out the claim … for which intervention is sought.” Fed. R. Civ. P. 24(c).

Intervenors therefore attach to this Motion their complaint setting forth their claims

under RCRA Sections 7002(a)(1)(B) and 4005(a), 42 U.S.C. §§ 6972(a)(1)(B) and

6945(a), as well as requested relief. See Ex. B (“Complaint in Intervention”).

   III.   CONCLUSION

      For the foregoing reasons, Intervenors respectfully request that this Court

grant its Motion to Intervene.

                                              JACOBS & CRUMPLAR, P.A.


                                               /s/ Thomas C. Crumplar
                                              Thomas C. Crumplar, Esq. (#942)
                                              Raeann Warner, Esq. (#4931)
                                              Patrick Gallagher, Esq. (#5170)
                                              750 Shipyard Dr., Suite 200
                                               Wilmington, DE 19801
                                               (302) 656-5445
                                               Tom@jcdelaw.com

                                                Of Counsel:

                                              NIDEL & NACE, P.L.L.C.

                                              Christopher T. Nidel, Esq. (to be
                                              admitted pro-hac vice)
                                              Jonathan B. Nace, Esq. (to be
                                              admitted pro hac vice)
                                         19
Case 1:18-cv-00838-JLH Document 30 Filed 05/31/19 Page 20 of 20 PageID #: 1237




                                           5335 Wisconsin Ave., NW
                                           Suite 440
                                           Washington, DC 20015
                                           202-478-9677
                                           chris@nidellaw.com
                                           jon@nidellaw.com

                                           Counsel for Community Plaintiffs and
                                           Food and Water Watch


                                       Tarah Heinzen (to be admitted pro-hac vice)
                                       Food & Water Watch
                                       1616 P Street, NW,
                                       Washington, DC 20036
                                       (202) 683-2457
                                       theinzen@fwwatch.org

                                       Attorneys for Food & Water Watch.



                                      Jessica Culpepper (to be admitted pro-hac
                                      vice)
                                      Public Justice
                                      1620 L Street NW, Ste 620
                                      Washington, DC 20006
                                      (202) 797-8600
                                      jculpper@publicjustice.net

                                       Attorneys for Plaintiffs.




                                      20
